Citation Nr: 1503275	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is associated with the claims file.

Throughout the pendency of this appeal, the RO has developed and adjudicated the Veteran's claims as applications to reopen previously denied claims for service connection requiring the submission of new and material evidence under 38 U.S.C.A. § 5108 (West 2002).  However, although the RO adjudicated and denied the original claims for service connection in a February 2007 rating decision, in part, because the Veteran had failed to report for a scheduled VA examination, the Veteran submitted a request to "reopen" his claims in May 2007.  The RO reconsidered and denied his claims in the May 2008 rating decision on appeal.  In light of the Veteran's May 2007 statement, filed within one year of the February 2007 rating decision, the Board finds that the issues currently on appeal will be considered on the merits pursuant to the initial claims for service connection.  See 38 C.F.R. § 3.156(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that entitlement to service connection for bilateral hearing loss and tinnitus is warranted because he sustained acoustic trauma during service from noise exposure on the flight line.  Although the Veteran was provided with a VA examination in March 2008, the examiner concluded that the Veteran's hearing was within normal limits, and therefore, his hearing loss was not related to his active duty service.  The examiner concluded that an opinion as to the etiology of the Veteran's tinnitus could not be provided without resorting to mere speculation.

In support of his claim, the Veteran submitted a private audiological examination dated in April 2008 which reveals audiometric findings more severe than those reported during the March 2008 examination, and which may meet the criteria for hearing impairment pursuant to 38 C.F.R. § 3.385 (2014).  However, as the audiological examination does not provide an interpretation of the results of the audiogram, the Board cannot be sure that the results do, in fact, meet the criteria of 38 C.F.R. § 3.385.  Moreover, during his November 2014 hearing before the Board, the Veteran testified that his hearing had worsened since the March 2008 VA examination; therefore, his hearing loss may now meet the VA criteria for hearing impairment under 38 C.F.R. § 3.385.  For these reasons, the Board believes that the Veteran should undergo a new VA examination to determine whether his current hearing loss meets the criteria to establish a hearing loss disability, whether he currently has tinnitus, and whether any currently diagnosed hearing loss disability and/or tinnitus is related to his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, including an audiogram, must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records, as well as the April 2008 private audiogram, and a discussion of each, the examiner must provide the following opinions:

* Is it at least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss is related to the Veteran's active duty service, to include in-service acoustic trauma?

* Does the Veteran currently have a diagnosis of tinnitus?  If so, is it at least as likely as not (50 percent probability or greater) that tinnitus is related to the Veteran's active duty service, to include in-service acoustic trauma?

In providing the requested opinions, the examiner must consider the Veteran's lay statements and testimony, to include his reports of in-service acoustic trauma and any symptoms of hearing loss or tinnitus, and for purposes of this examination only, should presume the Veteran's lay statements to be credible. 

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




